Citation Nr: 0215556	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher (compensable) rating for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1948 to July 
1948 and from July 1950 to February 1953.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1998 RO rating decision which granted service 
connection and a noncompensable rating for schizophrenia, 
effective February 24, 1998; the veteran appeals for a higher 
rating.  He failed to report for a Board hearing scheduled 
for October 2002. 


FINDINGS OF FACT

While the veteran is service-connected for schizophrenia, 
such mental condition is not currently diagnosed.  Even 
assuming the current presence of schizophrenia, related 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  


CONCLUSION OF LAW

The criteria for a compensable rating for schizophrenia have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service in the Air Force from February 
1948 to July 1948 and in the Army from July 1950 to February 
1953.  Available service personnel records indicate that 
during his second period of service, the veteran was AWOL on 
numerous occasions.  He was originally given an undesirable 
discharge which was later upgraded to a discharge under 
honorable conditions.  

Service medical records indicate that the veteran was treated 
for psychiatric problems.  An October 1952 hospital report 
noted that the veteran was an unsentenced prisoner who was 
admitted because of violent, aggressive behavior while 
awaiting trial for desertion.  The diagnoses included 
aggressive reaction, chronic and moderate, manifested by 
fluctuating control of strong hostility, guilt and anxiety 
even under minor stress with poor judgment, irritability, 
destructive behavior, antisocial acts, and occasional 
dissociative phenomena.  A premorbid personality and 
predisposition were also diagnosed.  A January 1953 hospital 
report noted that the veteran was admitted in December 1952 
because he lacerated his wrist and chest and related similar 
diagnoses.  A February 1953 report indicated a diagnosis of 
aggressive reaction.  The February 1953 separation 
examination included a notation that the veteran was 
psychotic with numerous suicidal attempts and that he was 
under treatment and observation in a closed ward.  

A February 1953 VA treatment report noted that the veteran's 
Army records were typical of schizophrenia.  The diagnosis 
was schizophrenia, paranoid.  

Private treatment records dated from September 1953 to April 
1954 refer to continued treatment.  A September 1953 report 
statement from J. Klepfer, M.D., of the Central State 
Hospital, noted that the veteran was brought to the 
institution as mentally ill after he had been charged with 
assault and robbery.  It was reported that the veteran's 
diagnosis was schizophrenic reaction, but that it was hopeful 
that there would be further improvement in the veteran's 
condition and complete remission.  

In October 1953, the RO denied service connection for 
aggressive reaction.  

On February 24, 1998, the RO received the veteran's claim for 
service connection for schizophrenia.  

Private treatment records dated in March 1998 show that the 
veteran received treatment for a psychiatric disorder.  A 
March 1998 report from R. Arneson, M.D., noted that the 
veteran entered a correctional facility in July 1997 with a 
thirty-year sentence for sexual assault.  The veteran 
reported that he had a lot of trouble controlling his 
emotions.  He reported that for the last fifteen years, and 
probably longer, he had been suffering from symptoms of major 
depression including depressed mood, loss of interest, some 
terminal insomnia and occasional bouts of hypersomnia, loss 
of energy, psychomotor retardation, loss of self-esteem, 
difficulty thinking or concentrating and suicidal thinking 
years earlier.  It was noted that the veteran acknowledged 
dependence on alcohol for the previous thirty years and that 
he had spent quite a number of years in prison mostly for 
robberies and for sexual offenses with children.  Dr. Arneson 
indicated that the veteran was well oriented and in obvious 
distress.  Dr. Arneson stated that the veteran's memory for 
recent and remote events appeared excellent and that his mood 
was one of moderate to severe depression.  The doctor noted 
that the veteran's affectual range was flattened by his 
emotional expression which was appropriate to the content.  
It was noted that the veteran came close to tears 
particularly when he was talking about his family.  The 
doctor indicated that there was nothing to suggest the 
presence of a psychotic thought disorder.  The veteran's 
intellectual ability was noted to be in the above average 
range, or above, by clinical estimate.  Dr. Arneson stated 
that there was nothing to indicate that the veteran might act 
in such a way to be of acute harm to himself or others.  The 
impression included major depression, severe, without 
psychotic features and alcohol dependence by history.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.  Dr. Arneson indicated that such was reflective of 
serious symptoms.  

A March 1998 treatment report from M. Vanden Brook, Ph.D., a 
staff psychologist at the Columbia Correctional Institute, 
noted that the veteran entered a psychotherapy group for sex 
offender treatment in January 1998.  It was reported noted 
that the veteran was an active participant in the group who 
showed remorse for his offenses.  

In June 1998, the RO granted service connection and a 
noncompensable rating for schizophrenia, effective February 
24, 1998.  

The veteran underwent a VA psychiatric examination in June 
1999.  The examiner reviewed the claims folder and indicated 
that the veteran enlisted in the Air Force, apparently using 
fraudulent papers, as a young teenager and was discharged as 
a minor.  It was noted that the veteran later enlisted in the 
Army and, after a series of AWOL's as well as civilian 
charges of robbery, was given a dishonorable discharge which 
was later upgraded to a general discharge.  The examiner 
noted that the veteran was hospitalized briefly during 
service due to bizarre behavior and that no psychotic 
diagnosis was made and that in 1953, he was hospitalized at a 
VA hospital with a diagnosis of schizophrenia.  The veteran 
reported that he was last hospitalized in the 1970s when he 
was in legal trouble.  He stated that he was taking 
medication, but that he did not know what kind.  The veteran 
indicated that he did not view himself as depressed on an 
ongoing basis despite appearances.  He complained of sleep 
disturbance and reported that he heard the voice of his 
deceased brother which began at the time of his death several 
years ago.  The veteran reported a similar experience of 
hearing his mother's voice and that after a talk with his 
mother he stopped hearing her voice.  It was noted that the 
veteran was currently incarcerated.  He reported that he 
could not get along with others and was in a segregated 
status.  The examiner reported that the veteran was unwilling 
to discuss his current charges, but that paper work indicated 
that the charges may have been related to child molestation.  

The examiner reported that the veteran was alert and 
oriented.  The examiner noted that the veteran appeared to be 
dysphoric and detached and that his attention seemed to 
wander.  It was reported that no attempt at formal testing of 
memory and intellect was made for such reasons.  The examiner 
indicated that there was nothing to suggest a formal thought 
disorder or current delusions.  The examiner stated that the 
veteran reported auditory illusions or hallucinations as 
described, but that he did not express any delusional belief 
in association with such illusions or hallucinations.  As to 
an assessment, the examiner commented that although the 
veteran may have shown some psychotic-like symptoms many 
years earlier which could have been a precursor of 
schizophrenia, he did not appear to have developed the full 
syndrome of schizophrenia.  The examiner stated that in his 
opinion, the diagnosis was in error and that the veteran's 
current problems appeared to be a severe developmental or 
personality disorder which may be organic in nature in view 
of a history of an abnormal electroencephalogram.  The 
diagnoses were paraphilia and personality disorder, not 
otherwise specified.  The examiner assigned a GAF score of 45 
and indicated that the veteran had serious impairment in 
social and occupational functioning including an inability to 
keep a job and to get along with others.   

In a July 1999 statement, the veteran reported that he had 
been in and out of prison and in trouble ever since he left 
the service.  He stated that he was never in trouble prior to 
service.  The veteran indicated that he had been in prison 
for twenty-three years and that he had lost his wife and 
children.  He also reported that he could not hold a job.  

Treatment records from the Whiteville Correctional Facility 
include an August 1999 treatment entry from J. Grammer, 
Ph.D., who noted that the veteran reported that he was 
confused by the many diagnoses he had been given over the 
years.  The psychologist stated that the veteran's 
presentation was generally consistent with major depression 
and that he had been treated with medication in recent 
months.  It was noted that the veteran had suffered spells of 
depression correlating with his frustration of prison life 
and sometimes medical noncompliance.  The veteran indicated 
that he tried to regulate his depression with regular habits 
and exercise.  The veteran reportedly suffered at least one 
brief depressive episode the previous summer which was 
accompanied by low level psychotic symptoms (hearing the 
voice of his dead brother).  The assessment was major 
depression and alcohol dependence by history.  The 
psychologist noted that the veteran's mood seemed to be his 
major problem area and that when untreated, he was capable of 
developing some psychotic symptoms with concomitant deficits 
in activities of daily living and in his ability to function 
well in his current environment.  An April 2000 entry noted 
that the veteran was less depressed and that he did not need 
any medicine.  The psychologist indicated that the veteran 
would be given a "drug holiday."  




II.  Analysis

Through correspondence, the rating decision, the statement of 
the case and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 0 percent rating is warranted for paranoid schizophrenia 
(or other mental disorder) where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9203.  

The medical evidence indicates that at the time of the June 
1999 VA psychiatric examination, and after a review of the 
veteran's claims file, the examiner indicated that although 
the veteran may have shown some psychotic-like symptoms many 
years earlier which could have been a precursor of 
schizophrenia, he did not appear to have developed the full 
syndrome of schizophrenia.  The examiner stated that in his 
opinion, the diagnosis was in error and that the veteran's 
current problems appeared to be a severe developmental or 
personality disorder which may be organic in nature in view 
of a history of an abnormal electroencephalogram.  The 
examiner indicated diagnoses of paraphilia and a personality 
disorder, not otherwise specified.  The examiner assigned a 
GAF score of 45 and noted that the veteran had serious 
impairment in social and occupational functioning including 
an inability to keep a job and to get along with others.  The 
Board observes that according to DSM-IV, a GAF score of 45 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning (such as no 
friends and unable to keep of job).  However, the GAF score 
that was assigned by the examiner is based solely on the 
diagnosed non-service-connected paraphilia and personality 
disorder, and is not indicative of the veteran's service-
connected schizophrenia.  In fact, the examiner concluded 
that the diagnosis of schizophrenia was in error.  Impairment 
from a non-service-connected condition may not be considered 
in support of a higher rating for a service-connected 
condition.  38 C.F.R. § 4.14.

Additionally, the August 1999 treatment entry from a 
psychologist at a correctional facility related an assessment 
of major depression and did not diagnose schizophrenia or 
refer to symptoms of such a condition.  In an April 2000 
entry, it was specifically noted that the veteran was less 
depressed and that he did not need medication.  

Although the RO has granted service connection for 
schizophrenia, the recent medical evidence does not show this 
condition.  Even assuming schizophrenia is currently present, 
the recent medical evidence indicates it is not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  The veteran's 
schizophrenia more nearly approximates the criteria for a 
noncompensable (0 percent) rating, than a 10 percent rating, 
and thus, the lower noncompensable rating is warranted.  38 
C.F.R. § 4.7.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's service-connected 
schizophrenia was more than 0 percent disabling.  Thus 
"staged ratings" greater than 0 percent are not warranted 
for any period since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

The weight of the evidence establishes that the veteran's 
schizophrenia is no more than 0 percent disabling.  As the 
preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher (compensable) rating for schizophrenia is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

